DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “building blocks that are common to the temperature sensors” at lines 5-6 of the claim. The phrase “are common to” renders this limitation indefinite since it is unclear whether it is meant to connote that each of the temperature sensors comprises its own respective common building blocks, or that each of the respective building blocks are somehow shared across all of the temperature sensors. Appropriate clarification is required.  For purposes of compact prosecution, the limitation has been examined based on either possible interpretation being true.
	Claims 2-18 are also rejected since they depend from claim 1.
	At claim 2, line 2, the claim recites the limitation “sensor devices”. However, it is unclear adding the term “device” to the term sensor distinguishes the structure of the term “sensor device” relative to the term “sensor” already used in the claim. The specification does not appear to provide any guidance as to the structure of the limitation “sensor device.” In essence, it therefore appears that the “sensor device” is itself simply a type of sensor. Thus the claim seems to recite that a sensor comprises an array of sensors, rendering the scope of the claim unclear. Clarification as to how a “sensor device” distinguishes from a “sensor” is required.
	At claim 5, line 2, the claim recites “a number of temperature sensors.” However, claim 1 already discloses temperature sensors. It is unclear whether the “number of temperature sensors” of claim 5 are part of or in addition to the temperature sensors of claim 1. For clarity, the Examiner suggests amending the limitation of claim 5 to read “a number of the temperature sensors.”
	Claim 8, 15, and 20 each recites the limitation “sense device”.  It is unclear whether “sense device” is intended to be the same as “sensor device” already recited in the claims. Appropriate clarification is required. (See also rejection regarding the limitation “sensor device” set forth regarding claim 1, above.)
	Claims 19 and 20 also recite the limitation “building blocks that are common to the temperature sensors.” See corresponding rejection regarding this limitation in claim 1, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Goel et al. (US 2017/0234564 A1).
	As per claim 1, AAPA (see Figs. 1-4 and pars. 0002-0009 of Applicant’s disclosure) discloses an integrated circuit (Figs. 3-4), comprising: a controller 318; temperature sensors (118-1, 118-2, 118-3, etc.) distributed at measurement locations (para. 0007) in a semiconductor die (para. 0002, line 2; etc.), wherein a given temperature sensor comprises building blocks that are common to the temperature sensors (each of sensors temperature sensors 118-1, 118-2, and 118-3 have common circuitry components as illustrated in Fig. 3); and routing for analog signals between the controller and the building blocks (Figs. 3 and 4).  AAPA does not specifically teach a memory, and also does not teach the routing being over an addressable bus, wherein signal lines in the addressable bus are reused when communicating between the controller and different temperature sensors. However, the basic concept of using an addressable bus to communicate signals between different sensors and a controller is generally known in the art.  Goel et al. teach a system comprising a memory (paras. 0024, 0027, 0061-0062, etc.)) and routing over an addressable bus 190, wherein signal lines in the addressable bus (see para. 0029, line 24) are reused when communicating between the controller and different temperature sensors (see Fig. 1 wherein bus 190 connects controller 150 to various system components, including environmental sensors 160.  Note further that the sensors 160 comprise multiple temperature sensors 180 and 182.  Bus 190 is “reused” for all communications with the controller (except those via communication line 157), including the various sensors of 160.))   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a memory to the system of AAPA for the commonly understood purposes of storing operational control data, and further to apply the address bus type of signal routing of Goel et al. to the system of AAPA for the same basic purpose of efficiently routing signals through a single bus and thus reducing the number of necessary signal transmission lines, and further allowing flexibility as to adding or subtracting components or sensors to the system.
	As per claim 8, AAPA further discloses wherein the signal lines for the analog signals to the given temperature sensor are configured to convey: a current to at least a sense device in the given temperature sensor (para. 0004, at lines 112-1 & 112-2 in Fig. 1, lines 14-16, etc.); and a voltage from at least the sense device to the controller (para. 0004, lines 29-32; at line 116 in Fig. 1; etc.).
	As per claim 9, AAPA does not teach wherein the addressable bus comprises bus routes.  Goel et al. teach an addressable bus route 190.  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the address bus type of signal routing of Goel et al. to the system of AAPA for the same basic purpose of efficiently routing signals through a single bus and thus reducing the number of necessary signal transmission lines, and further allowing flexibility as to adding or subtracting components or sensors to the system.
	As per claim 19, AAPA (see Figs. 1-4 and pars. 0002-0009 of Applicant’s disclosure) discloses an electronic device, comprising an integrated circuit, wherein the integrated circuit comprises: a controller 318; temperature sensors (118-1, 118-2, 118-3, etc.) distributed at measurement locations (para. 0007) in a semiconductor die (para. 0002, line 2; etc.), wherein a given temperature sensor comprises building blocks that are common to the temperature sensors (each of sensors temperature sensors 118-1, 118-2, and 118-3 have common circuitry components as illustrated in Fig. 3); and routing for analog signals between the controller and the building blocks (Figs. 3 and 4).  AAPA does not specifically teach a memory, and also does not teach the routing being over an addressable bus, wherein signal lines in the addressable bus are reused when communicating between the controller and different temperature sensors. However, the basic concept of using an addressable bus to communicate signals between different sensors and a controller is generally known in the art.  Goel et al. teach a system comprising a memory (paras. 0024, 0027, 0061-0062, etc.)) and routing over an addressable bus 190, wherein signal lines in the addressable bus (see para. 0029, line 24)are reused when communicating between the controller and different temperature sensors (see Fig. 1 wherein bus 190 connects controller 150 to various system components, including environmental sensors 160.  Note further that the sensors 160 comprise multiple temperature sensors 180 and 182.  Bus 190 is “reused” for all communications with the controller (except those via communication line 157), including the various sensors of 160.))   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a memory to the system of AAPA for the commonly understood purposes of storing operational control data, and further to apply the address bus type of signal routing of Goel et al. to the system of AAPA for the same basic purpose of efficiently routing signals through a single bus and thus reducing the number of necessary signal transmission lines, and further allowing flexibility as to adding or subtracting components or sensors to the system.
	As per claim 20, AAPA (see Figs. 1-4 and pars. 0002-0009 of Applicant’s disclosure) discloses a method for controlling temperature sensors, comprising: by a controller 318 in an integrated circuit: routing, via analog signals, a current to a sense device in a given temperature sensor (para. 0004, at lines 112-1 & 112-2 in Fig. 1, lines 14-16, etc.) in given temperature sensor in temperature sensors distributed at measurement locations in a semiconductor die (para. 0008; Fig. 3; etc.), wherein the given temperature sensor comprises building blocks that are common to the temperature sensors (each of sensors temperature sensors 118-1, 118-2, and 118-3 have common circuitry components as illustrated in Fig. 3), and conveying a voltage from the sense device to the controller (para. 0004, lines 29-32; at line 116 in Fig. 1; etc.). AAPA does not teach the routing being over an addressable bus, wherein signal lines in the addressable bus are reused when communicating between the controller and different temperature sensors. However, the basic concept of using an addressable bus to communicate signals between different sensors and a controller is generally known in the art.  Goel et al. teach a system comprising a memory (paras. 0024, 0027, 0061-0062, etc.)) and routing over an addressable bus 190, wherein signal lines in the addressable bus (see para. 0029, line 24)are reused when communicating between the controller and different temperature sensors (see Fig. 1 wherein bus 190 connects controller 150 to various system components, including environmental sensors 160.  Note further that the sensors 160 comprise multiple temperature sensors 180 and 182.  Bus 190 is “reused” for all communications with the controller (except those via communication line 157), including the various sensors of 160.))   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the address bus type of signal routing of Goel et al. to the system of AAPA for the same basic purpose of efficiently routing signals through a single bus and thus reducing the number of necessary signal transmission lines, and further allowing flexibility as to adding or subtracting components or sensors to the system.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Goel et al. (US 2017/0234564 A1), and further in view of Marten (US 2013/0009655 A1).
	As per claim 7, AAPA does not teach wherein the signal lines for the analog signals in the addressable bus use Kelvin sensing.  However, Kelvin sensing is a generally know signal line technique for reducing errors associated with resistance of sense connections and wires as taught by Marten (para. 0018, lines 10-12).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply Kelvin sensing to the transmission bus of AAPA for this same basic purpose.	

Allowable Subject Matter
Claims 2-6 and 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Jokinen et al. (US 2018/0252597 A1) teach an alternative thermal monitoring system in an integrated circuit die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763